UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant, State of Incorporation Address and Telephone Number IRS Employer Identification No. 0-30512 CH Energy Group, Inc. (Incorporated in New York) 284 South Avenue Poughkeepsie, New York 12601-4839 (845) 452-2000 14-1804460 1-3268 Central Hudson Gas& Electric Corporation (Incorporated in New York) 284 South Avenue Poughkeepsie, New York 12601-4839 (845) 452-2000 14-0555980 Securities registered pursuant to Section12(b)of the Act: Title of each class Name of each exchange on which registered CH Energy Group, Inc. Common Stock, $0.10 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: Title of each class Central Hudson Gas& Electric Corporation Cumulative Preferred Stock 4.50% Series 4.75% Series Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. CH Energy Group, Inc. Yesþ Noo Central Hudson Gas & Electric Corporation Yes o Noþ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. CH Energy Group, Inc. Yeso Noþ Central Hudson Gas & Electric Corporation Yes o Noþ Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. CH Energy Group, Inc. Yesþ Noo Central Hudson Gas & Electric Corporation Yes þ Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). CH Energy Group, Inc. Yesþ Noo Central Hudson Gas & Electric Corporation Yesþ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrants’ knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form 10-K.o Indicate by check mark whether the Registrants is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): CH Energy Group, Inc. Central Hudson Gas & Electric Corporation Large Accelerated Filer þ Large Accelerated Filer o Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Non-Accelerated Filer þ Smaller Reporting Company o Smaller Reporting Company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): CH Energy Group, Inc. Yeso Noþ Central Hudson Gas & Electric Corporation Yeso Noþ The aggregate market value of the voting and non-voting common equity of CH Energy Group held by non-affiliates as of February1, 2011, was $780,278,742 based upon the price at which CH Energy Group’s Common Stock was last traded on that date, as reported on the New York Stock Exchange listing of composite transactions. The aggregate market value of the voting and non-voting common equity of CH Energy Group held by non-affiliates as of June30, 2010, the last business day of CH Energy Group’s most recently completed second fiscal quarter, was $620,909,078 computed by reference to the price at which CH Energy Group’s Common Stock was last traded on that date, as reported on the New York Stock Exchange listing of composite transactions. The aggregate market value of the voting and non-voting common equity of Central Hudson held by non-affiliates as of June30, 2010 was zero. The number of shares outstanding of CH Energy Group’s Common Stock, as of February1, 2011, was 15,687,148. The number of shares outstanding of Central Hudson’s Common Stock, as of February1, 2011, was 16,862,087. All such shares are owned by CH Energy Group. CENTRAL HUDSON MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS(I)(1)(a) AND (b) OF FORM10-K AND IS THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTION(I)(2). DOCUMENTS INCORPORATED BY REFERENCE CH Energy Group’s definitive Proxy Statement to be used in connection with its Annual Meeting of Shareholders to be held on April 26, 2011, is incorporated by reference in Part III hereof.Information required by Part III hereof with respect to Central Hudson has been omitted pursuant to General Instruction(I)(2)(c) of Form 10-K. GLOSSARY OF TERMS The following is a glossary of frequently used abbreviations or acronyms used herein. CH Energy Group Companies and Investments CHEC Central Hudson Enterprises Corporation (the parent company of Griffith (not regulated by the PSC) and wholly owned subsidiary of CH Energy Group) Cornhusker Holdings Cornhusker Energy Lexington Holdings, LLC (a CHEC investment) JB Wind JB Wind Holdings, LLC (a CH-Community Wind investee company) Regulators NYS New York State PSC NYS Public Service Commission FERC Federal Energy Regulatory Commission DEC NYS Department of Environmental Conservation Terms Related to Business Operations Used By CH Energy Group 1olicy PSC’s 1993 Statement of Policy regarding pension and other post-employment benefits 2006 Rate Order Order Establishing Rate Plan issued by the PSC to Central Hudson on July 24, 2006 2009 Rate Order Order Establishing Rate Plan issued by the PSC to Central Hudson on June 22, 2009 2010 Rate Order Order Establishing Rate Plan issued by the PSC to Central Hudson on June 18, 2010 Dth Decatherms Distributed Generation An electrical generating facility located at a customer’s point of delivery which may be connected in parallel operation to the utility system kWh Kilowatt-hour(s) Mcf Thousand Cubic Feet MGP Manufactured Gas Plant MW / MWh Megawatt(s) / Megawatt-hour(s) OPEB Other Post-Employment Benefits RDMs Revenue Decoupling Mechanisms Retirement Plan Central Hudson’s Non-Contributory Defined Benefit Retirement Income Plan ROE Return on Equity ROW Right-of-Way (i) Settlement Agreement Amended and Restated Settlement Agreement dated January 2, 1998, and thereafter amended, among Central Hudson, PSC Staff, and Certain Other Parties Temporary StateAssessment New York State Temporary State Energy and Utility Service Conservation Assessment required to be collected from April 4, 2009 to March 31, 2014 Other COSO Committee of Sponsoring Organizations of the Treadway Commission EITF FASB Emerging Issues Task Force Exchange Act Securities Exchange Act of 1934 GAAP Accounting Principles Generally Accepted in the United States of America NYISO New York Independent System Operator NYSERDA New York State Energy Research and Development Authority Registrants CH Energy Group and Central Hudson SFAS Statement of Financial Accounting Standards (ii) TABLE OF CONTENTS PART I PAGE ITEM 1 BUSINESS 2 ITEM 1A RISK FACTORS 13 ITEM 1B UNRESOLVED STAFF COMMENTS 16 ITEM 2 PROPERTIES 16 ITEM 3 LEGAL PROCEEDINGS 19 PART II ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 19 ITEM 6 SELECTED FINANCIAL DATA OF CH ENERGY GROUP AND ITS SUBSIDIARIES 23 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 81 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 83 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A CONTROLS AND PROCEDURES ITEM 9B OTHER INFORMATION (iii) Table of Contents PART III ITEM 10 DIRECTORS AND EXECUTIVE OFFICERS OF CH ENERGY GROUP ITEM 11 EXECUTIVE COMPENSATION ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES PART IV ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (iv) Table of Contents PART I FILING FORMAT This 10-K Annual Report for the fiscal year ended December 31, 2010, is a combined report being filed by two different Registrants: CH Energy Group and Central Hudson.Any references in this 10-K Annual Report to CH Energy Group include all subsidiaries of CH Energy Group, including Central Hudson, except where the context clearly indicates otherwise.Central Hudson makes no representation as to the information contained in this 10-K Annual Report in relation to CH Energy Group and its subsidiaries other than Central Hudson.When this 10-K Annual Report is incorporated by reference into any filing with the SEC made by Central Hudson, the portions of this 10-K Annual Report that relate to CH Energy Group and its subsidiaries, other than Central Hudson, are not incorporated by reference therein. CH Energy Group’s wholly owned subsidiaries include Central Hudson and CHEC.For additional information, see the sub-caption “CHEC and Its Subsidiaries and Investments” in Item 1 - ”Business” under the caption “Subsidiaries of CH Energy Group.” FORWARD-LOOKING STATEMENTS Statements included in this Annual Report on Form 10-K and any documents incorporated by reference which are not historical in nature are intended to be, and are hereby identified as, “forward-looking statements” for purposes of the safe harbor provided by Section21E of the Exchange Act.Forward-looking statements may be identified by words including “anticipates,” “intends,” “estimates,” “believes,” “projects,” “expects,” “plans,” “assumes,” “seeks,” and similar expressions.Forward-looking statements including, without limitation, those relating to CH Energy Group’s and Central Hudson’s future business prospects, revenues, proceeds, working capital, investment valuations, liquidity, income, and margins, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward-looking statements, due to several important factors, including those identified from time-to-time in the forward-looking statements.Those factors include, but are not limited to: deviations from normal seasonal weather and storm activity; fuel prices; plant capacity factors; energy supply and demand; potential future acquisitions; the ability of the Company to divest non-core assets at acceptable prices within expected time frames, legislative, regulatory, and competitive developments; interest rates; access to capital; market risks; electric and natural gas industry restructuring and cost recovery; the ability to obtain adequate and timely rate relief; changes in fuel supply or costs including future market prices for energy, capacity, and ancillary services; the success of strategies to satisfy electricity, natural gas, fuel oil, and propane requirements; the outcome of pending litigation and certain environmental matters, particularly the status of inactive hazardous waste disposal sites and waste site remediation requirements; and certain presently unknown or unforeseen factors, including, but not limited to, acts of terrorism.CH Energy Group and Central Hudson undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. - 1 - Table of Contents Given these uncertainties, undue reliance should not be placed on the forward-looking statements. ITEM 1 - Business CORPORATE STRUCTURE CH Energy Group is the holding company parent corporation of two principal, wholly owned subsidiaries, Central Hudson and CHEC.Central Hudson is a regulated electric and natural gas subsidiary.CHEC, the parent company of CH Energy Group’s unregulated businesses and investments, has six wholly owned subsidiaries, Griffith Energy Service, Inc. (“Griffith”), CH-Auburn Energy, LLC (“CH-Auburn”), CH-Greentree, LLC (“CH-Greentree”), CH-Lyonsdale, LLC (“CH-Lyonsdale”), Lyonsdale Biomass, LLC (“Lyonsdale”) and CH Shirley Wind, LLC (“CH Shirley”).CHEC also has ownership interests in certain subsidiaries that are less than 100%.For more information, see sub-caption “CHEC and Its Subsidiaries and Investments” under caption “Subsidiaries of CH Energy Group.” For a discussion of CH Energy Group’s and its subsidiaries’ capital structure and financing program, see Item7 - “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this 10-K Annual Report under the sub-captions “Capital Structure” and “Financing Program” under the caption “Capital Resources and Liquidity.”For a discussion of short-term borrowing, capitalization, and long-term debt, see Note7 - “Short-Term Borrowing Arrangements,” Note8 - “Capitalization - Common and Preferred Stock,” and Note9 - “Capitalization - Long-Term Debt,” respectively, to the financial statements contained in Item 8 - “Financial Statements and Supplementary Data” of this 10-K Annual Report (each Note being hereinafter called a “Note”).For information concerning revenues, certain expenses, earnings per share, and information regarding assets of Central Hudson’s regulated electric and regulated natural gas segments and of Griffith, see Note 13 - “Segments and Related Information.” HOLDING COMPANY REGULATION CH Energy Group is a “holding company” under Public Utility Holding Company Act of 2005 (“PUHCA 2005”) because of its ownership interests in Central Hudson and CHEC. CH Energy Group, however, is exempt from regulation as a holding company under PUHCA 2005, because it derives substantially all of its public utility company revenues from business conducted within a single state, the State of New York.CH Energy Group will retain this exemption until such time as it derives more than 13% of its public utility revenues from businesses conducted outside of the State of New York.At the present time, CH Energy Group cannot predict whether and when its circumstances may change such that it no longer qualifies for exemption from PUHCA 2005 or whether regulation under PUHCA 2005 would have a material impact on its financial condition or results of operations. - 2 - Table of Contents SUBSIDIARIES OF CH ENERGY GROUP Central Hudson Central Hudson is a New York State natural gas and electric corporation formed in 1926.Central Hudson purchases, sells at wholesale, and distributes electricity and natural gas at retail in portions of New York State.Central Hudson also generates a small portion of its electricity requirements. Central Hudson serves a territory extending about 85 miles along the Hudson River and about 25 to 40 miles east and west of the Hudson River.The southern end of the territory is about 25 miles north of New York City and the northern end is about 10 miles south of the City of Albany.The territory, comprising approximately 2,600 square miles, has a population estimated at 688,000.Electric service is available throughout the territory, and natural gas service is provided in and about the cities of Poughkeepsie, Beacon, Newburgh, and Kingston, New York, and in certain outlying and intervening territories.The number of Central Hudson employees at December 31, 2010, was 856. Central Hudson’s territory reflects a diversified economy, including manufacturing industries, research firms, farms, governmental agencies, public and private institutions, resorts, and wholesale and retail trade operations. Seasonality Central Hudson’s delivery revenues have historically varied seasonally in response to weather.Sales of electricity are usually highest during the summer months, primarily due to the use of air-conditioning and other cooling equipment.Sales of natural gas are highest during the winter months, primarily due to space heating usage.Central Hudson’s rates are developed based on forecasts of monthly sales volumes, which reflect natural seasonality under normal weather conditions.Effective July 1, 2009 and continuing in the 2010 Rate Order through June 30, 2013, Central Hudson’s delivery rate structure includes revenue decoupling mechanisms (“RDMs”), which provide the ability to record revenues equal to those forecasted in the development of current rates for most of Central Hudson’s customers.As a result, fluctuations in actual sales volumes as compared to those under normal weather conditions, no longer have a significant impact on earnings.However, higher expenses incurred due to storm activity than the amount set in rates may impact the Company’s earnings.Central Hudson has the ability to request regulatory recovery of significant incremental costs incurred if certain criteria are met as defined by the PSC and, as such, any impact on earnings for higher storm expenses should be limited to non-material amounts, as long as the other criteria for deferred accounting were met. - 3 - Table of Contents Competition Central Hudson is a regulated utility with a legal obligation to deliver electricity and natural gas within its PSC-approved franchise territory.Central Hudson has no direct competitors in its electricity distribution business; indirect competitors include distributed generation systems, including net metered systems.To date, the primary source of competition is solar net metered systems, which are currently capped at 12 MW.Central Hudson was authorized by the PSC to defer lost revenues attributable to photovoltaic net metering through June 30, 2009, under an order issued in Case 07-E-0437 on October 19, 2007.Beginning July 1, 2009, Central Hudson no longer has the authorization to defer lost revenues attributable to photovoltaic net metering since the RDM provides similar protection.Central Hudson’s natural gas business competes with other fuels, especially fuel oil and propane. The competitive marketplace continues to develop for electric and natural gas supply markets, and Central Hudson’s electric and natural gas customers may purchase energy and related services from other providers.Central Hudson’s rate making structure neutralizes any earnings impact of customers’ decisions to purchase electricity and natural gas from other providers. Regulation Central Hudson is subject to regulation by the PSC regarding, among other things, services rendered (including the rates charged), major transmission facility siting, accounting treatment of certain items, and issuance of securities.For certain restrictions imposed by the Settlement Agreement, see Note2 - “Regulatory Matters.” Certain activities of Central Hudson, including accounting and the acquisition and disposition of property, are subject to regulation by FERC under the Federal Power Act. Central Hudson is not subject to the provisions of the Natural Gas Act.Central Hudson’s hydroelectric facilities are not required to be licensed under the Federal Power Act but are regulated by the DEC. Central Hudson is subject to regulation by the North American Electric Reliability Corporation regarding its ownership, operation and use of bulk power system. Rates General: The electric and natural gas rates charged by Central Hudson applicable to service supplied to retail customers within New York State are regulated by the PSC.Costs of service, both for electric and gas delivery service and for electric and gas supply costs, are recovered from customers through PSC approved tariffs, subject to a standard of prudency.Both transmission rates and rates for electricity sold for resale which involveinterstate commerceare regulated by FERC. - 4 - Table of Contents The 2009 Rate Order provides for implementation of both Electric and Gas RDMs.RDMs are intended to minimize the earnings impact resulting from reduced energy consumption as energy efficiency programs are implemented by breaking the link between energy sales and utility revenues and/or profits.Central Hudson’s RDMs allow the Company to recognize electric delivery revenues and gas sales per customer at the levels approved in rates for most of Central Hudson’s electric and gas customer classes. Central Hudson’s retail electricity rate structure consists of various service classifications covering delivery service and full service (which includes electricity supply) for residential, commercial, and industrial customers.Retail rates for delivery and supply are shown separately on retail bills to allow customers to see the costs associated with their commodity supply, and thus facilitate retail competition.During 2010, the average price of electricity for full service customers was 14.94 cents per kWh as compared to an average of 14.20 cents per kWh in 2009.The PSC has authorized Central Hudson to recover the costs of the electric commodity from customers, without earning a profit on the commodity costs.The average delivery price in 2010 was 5.26 cents per kWh and 4.44 cents per kWh in 2009.The increase in delivery price was primarily due to the implementation of new rates as part of the 2009 Rate Order and the 2010 Rate Order.The year over year increase related to the Rate Orders was approximately 0.51 cents per kWh.The additional increase is associated with updated surcharges to cover additional assessments from New York State agencies.The average delivery price in 2010 includes a surcharge of approximately 0.07 cents per kWh resulting from the Electric RDM. Central Hudson’s retail natural gas rate structure consists of various service classifications covering transport, retail access service, and full service (which includes natural gas supply) for residential, commercial, and industrial customers.During 2010, the average price of natural gas for full-service customers was $14.86 per Mcf as compared to an average of $15.83 per Mcf in 2009.The PSC has authorized Central Hudson to recover the costs of the gas commodity from customers, without earning a profit on the commodity costs.The average delivery price for natural gas for retail and full service in 2010 was $6.67 per Mcf and $5.14 per Mcf in 2009. The increase in delivery price was primarily due to the implementation of new rates as part of the 2009 Rate Order and the 2010 Rate Order.The average delivery price in 2010 includes a surcharge of approximately $0.05 per Mcf resulting from the Gas RDM.The increase in the average delivery price was more than offset by the decrease in gas commodity costs. For further information regarding the terms of the 2006 Rate Order, 2009 Rate Order and 2010 Rate Order under which Central Hudson operated during the current reporting period, see Note 2 - “Regulatory Matters” under the captions “2006 Rate Order”, “2009 Rate Order” and “2010 Rate Order.” Cost Adjustment Clauses and RDMs:For information regarding Central Hudson’s electric and natural gas cost adjustment clauses and RDMs, see Note1 - “Summary of Significant Accounting Policies” under the caption “Rates, Revenues and Cost Adjustment Clauses.” - 5 - Table of Contents Capital Expenditures and Financing For estimates of future capital expenditures for Central Hudson, see the sub-caption “Anticipated Sources and Uses of Cash” in Item7 - “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this 10-K Annual Report under the caption “Capital Resources and Liquidity.” Central Hudson’s Certificate of Incorporation and its various debt instruments do not contain any limitations upon the issuance of authorized, but unissued, Preferred Stock or unsecured short-term debt. Central Hudson has in place certain credit facilities with financial covenants that limit the amount of indebtedness Central Hudson may incur.Additionally, Central Hudson’s ability to issue debt securities is limited by authority granted by the PSC.Central Hudson believes these limitations will not impair its ability to issue any or all of the debt described under the sub-caption “Financing Program” in Item7 - “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this 10-K Annual Report under the caption “Capital Resources and Liquidity.” Purchased Power and Generation Costs For the year ended December31, 2010, the sources and related costs of purchased electricity and electric generation for Central Hudson were as follows (In Thousands): Sources of Energy Aggregate Percentage of Energy Requirements Costs in 2010 Purchased Electricity % $ Hydroelectric and Other % 65 % Deferred Electricity Cost Total $ - 6 - Table of Contents Research and Development Central Hudson is engaged in the conduct and support of research and development (“R&D”) activities, which are focused on the improvement of existing energy technologies and the development of new technologies, including renewable energy sources, for the delivery and use of energy.Central Hudson’s R&D expenditures were $3.1 million in 2010 and $3.9 million in both 2009 and 2008.These expenditures were for internal research programs and for contributions to research administered by NYSERDA, the Electric Power Research Institute, and other industry organizations.Recovery of expenditures for R&D is provided for in Central Hudson’s rates charged to customers for electric and natural gas delivery service with any differences between R&D expense and the rate allowances deferred for future recovery from or return to customers. Other Central Hudson Matters Labor Relations:Central Hudson has an agreement with Local320 of the International Brotherhood of Electrical Workers for its approximate 533 unionized employees, representing construction and maintenance employees, customer service representatives, service workers, and clerical employees (excluding persons in managerial, professional, or supervisory positions).This agreement became effective on May1, 2008, and remains effective through April30, 2011.It provided for an average annual general wage increase of 4.0% and changes to fringe benefits. CHEC and Its Subsidiaries and Investments CHEC, a New York corporation, is a wholly owned subsidiary of CH Energy Group.Through its subsidiaries and investments, CHEC’s wholly owned subsidiary Griffith is engaged in the business of marketing petroleum products and related services to retail and wholesale customers.CHEC also provides service and maintenance of energy conservation measures and generation systems for private businesses, institutions, and government entities.CHEC also participates in cogeneration, wind generation, biomass energy projects, landfill gas projects and alternate fuel and energy production projects in New Jersey, New Hampshire, New York, Wisconsin and Pennsylvania, and a corn-ethanol plant in Nebraska.For further discussion of certain energy-related projects within other subsidiaries and investments, see Note 5 - “Acquisitions, Divestitures and Investments.” - 7 - Table of Contents Griffith Griffith is an energy services company engaged in fuel distribution, including heating oil, gasoline, diesel fuel, kerosene, and propane, and the installation and maintenance of heating, ventilating, and air conditioning equipment.During most of 2009, Griffith operated in Virginia, West Virginia, Maryland, Delaware, Pennsylvania, Rhode Island, Connecticut, Massachusetts, New York, New Jersey and Washington, D.C.On December 11, 2009, Griffith closed on the sale of operations within certain geographic locations, which included approximately 45,000 customers in Rhode Island, Connecticut, Massachusetts, New Jersey, Pennsylvania and New York.Since being acquired by CHEC in November 2000, Griffith acquired the assets of 45 regional fuel oil, propane, and related services companies.Of these acquisitions, 20 remain with Griffith following the 2009 divestiture.The number of Griffith employees at December 31, 2010 was 394. Other Subsidiaries and Investments CHEC's other subsidiaries and investments consist of the following: CHEC Investment Description Lyonsdale 100% ownership in a wood-fired biomass electric generating plant CH-Greentree 100% equity interest in a molecular gate used to remove nitrogen from landfill gas CH-Auburn 100% equity interest in an electric generating plant that utilizes landfill gas to produce electricity Cornhusker Holdings 12% equity interest plus subordinated debt investment in an operating corn-ethanol plant CH-Community Wind 50% equity interest in a joint venture that owns 18% interest in two operating wind projects CH Shirley Wind 100% ownership of CH Shirley Wind, which owns 90% controlling interest in Shirley Wind (Delaware), LLC ("Shirley Delaware"), which owns 100% interest in Shirley Wind, LLC ("Shirley Wind"), a 20 megawatt wind project Other Other renewable energy projects and partnerships and an energy sector venture capital fund During the fourth quarter of 2010, the Board of Directors approved a shift in corporate strategy.As a result, Management has initiated plans to evaluate the market and potentially divest CHEC's renewable energy investments, subject to approval by the Board.See Item 7 - "Management's Discussion and Analysis of Financial Condition and Results of Operations" under the caption "Executive Summary" for further discussion. Seasonality A substantial portion of CHEC’s revenues vary seasonally, as Griffith’s fuel oil deliveries are directly related to use for space heating and are highest during the winter months. - 8 - Table of Contents Competition CHEC and Griffith participate in competitive industries that are subject to different risks than those found in the businesses of the regulated utility, Central Hudson.As a competitor in the unregulated fuel distribution business, Griffith faces competition from other fuel distribution companies and from companies supplying other fuels for heating, such as natural gas and propane.For a discussion of Griffith’s operating revenues and operating income, see the caption “Results of Operations” in Item7 - “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this 10-K Annual Report. ENVIRONMENTAL QUALITY REGULATION Central Hudson, Griffith, CH−Auburn, Lyonsdale and Shirley Wind are subject to regulation by federal, state, and local authorities with respect to the environmental effects of their operations. Environmental matters may expose Central Hudson, Griffith, CH−Auburn, Lyonsdale and Shirley Wind to potential liability, which, in certain instances, may be imposed without regard to fault or may be premised on historical activities that were lawful at the time they occurred. Central Hudson, Griffith, CH−Auburn, Lyonsdale and Shirley Wind each monitor their activities in order to determine their impact on the environment and to comply with applicable environmental laws and regulations. The principal environmental areas relevant to these companies (air, water and industrial and hazardous wastes, other) are described below. Unless otherwise noted, all required permits and certifications have been obtained by the applicable company. Management believes that each company was in material compliance with these permits and certifications during 2010, except as noted in “Note 12 – Commitments and Contingencies” under the caption “Environmental Matters” of this 10-K Annual Report. Air Quality The Clean Air Act Amendments of 1990 address attainment and maintenance of national air quality standards, including control of particulate emissions from fossil−fueled electric generating plants and emissions that affect “acid rain” and ozone. The impacted facilities are the Central Hudson South Cairo and Coxsackie, NY electric generating facilities, Lyonsdale’s electric generating plant and CH-Auburn. See Note12 − “Commitments and Contingencies” under the caption “Environmental Matters” regarding the investigation by the EPA into the compliance of a former major Central Hudson generating asset. CH-Auburn has received a Notice of Violation of its air permit from the NYS DEC.CH-Auburn is currently working with the NYS DEC to resolve this issue.While resolving the issue, CH-Auburn will not run one of its three engine generators, but continues to meet its obligations under the Energy Services Agreement with the City of Auburn. - 9 - Table of Contents Water Quality The Clean Water Act established the basic framework for federal and state regulation of water pollution control and requires facilities that discharge waste or storm water into the waters of the United States to obtain permits. Central Hudson, Griffith and Lyonsdale have permits regulating pollutant discharges for relevant locations. Industrial & Hazardous Substances and Wastes Central Hudson, Griffith, CH−Auburn, Lyonsdale and Shirley Wind are subject to federal, state and local laws and regulations relating to the use, handling, storage, treatment, transportation, and disposal of industrial, hazardous, and toxic wastes. Currently, there are no permit or certification requirements for Griffith, CH−Auburn, Lyonsdale and/or Shirley Wind. See Note 12 − “Commitments and Contingencies” under the caption “Environmental Matters” for additional discussion regarding, among other things, Central Hudson’s former MGP facilities and Little Britain Road. Environmental Expenditures 2010 actual and 2011 estimated expenditures attributable in whole or in substantial part to environmental considerations are detailed in the table below: Central Hudson Griffith CH-Auburn Lyonsdale 2010 - $16.8 million 2010 - $0.2 million 2010 - not material 2010 - not material 2011 - $2.0 million 2011 - $0.8 million 2011 - not material 2011 - not material Central Hudson, Griffith, CH-Auburn, Lyonsdale and Shirley Wind are also subject to regulation with respect to other environmental matters, such as noise levels, shadow flicker, protection of vegetation and wildlife, and limitations on land use, and are in compliance with regulations in these areas. Regarding environmental matters, except as described in Note 12 - “Commitments and Contingencies” under the caption “Environmental Matters,” neither CH Energy Group, Central Hudson, Griffith, CH-Auburn, Lyonsdale nor Shirley Wind are involved as defendants in any material litigation, administrative proceeding, or investigation and, to the best of their knowledge, no such matters are threatened against any of them. - 10 - Table of Contents AVAILABLE INFORMATION CH Energy Group and Central Hudson file annual, quarterly, and current reports and other information with the SEC.CH Energy Group also files proxy statements.The public may read and copy any of the documents each company files at the SEC’s Public Reference Room at treet N.E., Room 1580, Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.SEC filings are also available to the public from the SEC’s Internet website at www.sec.gov. CH Energy Group and Central Hudson make available free of charge at www.CHEnergyGroup.com their annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act, as soon as reasonably practicable after it electronically files such material with, or furnishes it to, the SEC.CH Energy Group’s proxy statements, governance guidelines, Code of Business Conduct and Ethics, and the charters of its Audit, Compensation, Governance and Nominating, and Strategy and Finance Committees are also available at www.CHEnergyGroup.com.The governance guidelines, the Code of Business Conduct and Ethics, and the charters may also be obtained by writing to the Corporate Secretary, CH Energy Group, Inc., 284 South Avenue, Poughkeepsie, New York 12601-4839. - 11 - Table of Contents EXECUTIVE OFFICERS OF CH ENERGY GROUP All executive officers of CH Energy Group are elected or appointed annually by its Board of Directors.There are no family relationship among any of the executive officers of CH Energy Group.The names of the current executive officers of CH Energy Group, their positions held and business experience during the past five years, and ages (at December 31, 2010) are as follows: Date Commenced Executive Officers Age Current and Prior Positions CH Energy Group Central Hudson CHEC Steven V. Lant 53 Chairman of the Board Apr 2004 May 2004 May 2004 Chief Executive Officer Jul 2003 Jul 2003 Jul 2003 President Jul 2003 Jul 2003 Director Feb 2002 Dec 1999 Dec 1999 James P. Laurito(1) 54 President Jan 2010 Executive Vice President Nov 2009 Nov 2009 Director Nov 2009 Nov 2009 Christopher M. Capone 48 President Sep 2010 Executive Vice President Jan 2007 Jan 2007 Director Mar 2005 Mar 2007 Chief Financial Officer Sep 2003 Sep 2003 Sep 2003 Treasurer Apr 2003 Jun 2001 Apr 2003 John E. Gould(2) 66 Executive Vice Presidentand General Counsel Oct 2009 Jan 2010 Jan 2010 Secretary Mar 2007 Jun 2007 Jun 2007 Assistant Secretary Nov 1999 Jan 2000 Denise D. VanBuren 49 Secretary Dec 2009 Jan 2010 Jan 2010 Vice President -Corporate Communications Dec 2009 Jan 2010 Vice President -Public Affairs andEnergy Efficiency Aug 2007 Aug 2007 Vice President -Corporate Communicationsand Community Relations Nov 2000 Nov 2000 Charles A. Freni, Jr. 51 Senior Vice President -Customer Services Jan 2005 W. Randolph Groft 49 Executive Vice President Jan 2003 Director Jan 2003 Kimberly J. Wright(3) 43 Vice President -Accounting and Controller May 2008 Controller Oct 2006 From 2003 to November 2009, served as the President and Chief Executive Officer of New York State Electric and Gas Corporation and of Rochester Gas and Electric Corporation; both companies are gas and electric utilities. Before October 2009, served as a partner of the law firm of Thompson Hine LLP. From January 2005 to October 2006, served as Director - Utility Group Budgets and Forecasts of Northeast Utilities Service Company, a gas and electric utility company. - 12 - Table of Contents ITEM 1A - Risk Factors CENTRAL HUDSON’S RATES LIMIT ITS ABILITY TO RECOVER ITS COSTS FROM ITS CUSTOMERS Description and Sources of Risk Central Hudson’s retail rates are regulated by the PSC.Rates generally may not be changed during their respective terms.Therefore, rates cannot be modified for higher expenses than those assumed in the current rates, absent circumstances such as an increase in expenses that meet the PSC’s threshold requirements for filing for approval of deferral accounting.Central Hudson is operating under a three year rate order plan approved by the PSC effective July 1, 2010.The following could unfavorably impact Central Hudson’s financial results: · Higher expenses than reflected in current rates.Higher expenses could result from, among other things, increases in taxes and assessments, storm restoration expense, labor, health care benefits or other expense components. · Penalties imposed by the PSC for the failure to achieve performance metrics established in rate proceedings, or violation of PSC Orders. · Higher electric and natural gas capital project costs resulting from escalation of material and equipment prices, as well as potential delays in the siting and legislative and/or regulatory approval requirements associated with these projects. · A determination by the PSC that the cost to place a project in service is above a level which is deemed prudent. Potential Impacts Central Hudson could have lower earnings and/or reduced cash flows if cost management and/or regulatory relief are not sufficient to alleviate the impact of higher costs. Additional Information See Note 2 - “Regulatory Matters” of this 10-K Annual Report. - 13 - Table of Contents UNUSUAL TEMPERATURES IN GRIFFITH’S SERVICE TERRITORIES MAY ADVERSELY IMPACT EARNINGS Description and Sources of Risk Griffith serves the Mid-Atlantic region of the United States.This area experiences seasonal fluctuations in temperature.A considerable portion of Griffith’s earnings is derived directly or indirectly from the weather-sensitive end uses of space heating and air conditioning.As a result, sales volumes fluctuate and vary from normal expected levels based on variations in weather from historically normal seasonal levels.Such variations could significantly reduce sales volumes. Potential Impacts Griffith could experience lower delivery volumes in periods of milder than normal weather, leading to lower earnings and reduced cash flows. GRIFFITH’S ABILITY TO ATTRACT NEW CUSTOMERS, RETAIN EXISTING CUSTOMERS, MAINTAIN SALES VOLUMES, AND MAINTAIN MARGINS MAY ADVERSELY IMPACT EARNINGS Description and Sources of Risk Lower sales can occur for various reasons, including the following: · Changes in customers’ usage patterns driven by customer responses to product prices. · Economic conditions. · Energy efficiency programs, and/or · The loss of major customers, the loss of a large number of residential customers, or the addition of fewer new customers than expected. Significant volatility in wholesale oil prices could negatively impact margins and/or cause current and/or prospective full service customers to reduce their usage and/or purchase fuel from discount distributors. - 14 - Table of Contents Potential Impacts Any one or more of the following could result from these events: · An adverse impact on Griffith’s ability to attract new full-service residential customers and retain existing full-service residential customers, resulting in lower earnings and reduced cash flows. · Further sales volume reductions, and/or compressed margins resulting in lower earnings and reduced cash flows. · Increased working capital requirements stemming from an increase in oil and/or propane prices. These events could materially reduce Griffith’s contribution to CH Energy Group’s profitability and cash flow. STORMS AND OTHER EVENTS BEYOND CENTRAL HUDSON’S AND GRIFFITH’S CONTROL MAY INTERFERE WITH THEIR OPERATIONS Description and Sources of Risk In order to conduct their businesses, (1) Central Hudson must have access to natural gas and electric supplies and be able to utilize its electric and natural gas infrastructure, and (2) Griffith needs access to petroleum supplies from storage facilities in its service territories.Central Hudson has designed its electric and natural gas systems to serve customers under various contingencies in accordance with good utility practice. However, any one or more of the following could impact either or both of the companies’ ability to access supplies and/or utilize critical facilities: · Storms, natural disasters, wars, terrorist acts, failure of critical equipment and other catastrophic events occurring both within and outside Central Hudson’s and Griffith’s service territories. · Unfavorable developments in the world oil markets could impact Griffith. · Third-party facility owner or supplier financial distress. · Unfavorable governmental actions or judicial orders. · Bulk power system and gas transmission pipeline system capacity constraints could impact Central Hudson. - 15 - Table of Contents Potential Impacts The companies could experience service disruptions leading to lower earnings and/or reduced cash flows if the situation is not resolved in a timely manner or the financial impacts of restoration are not alleviated through insurance policies, regulated rate recovery for Central Hudson or higher sales prices for Griffith. CENTRAL HUDSON IS SUBJECT TO RISKS RELATING TO ASBESTOS LITIGATION AND MANUFACTURED GAS PLANT FACILITIES Description and Sources of Risk Litigation has been commenced by third parties against Central Hudson arising from the use of asbestos at certain of its previously owned electric generating stations, and Central Hudson is involved in a number of matters arising from contamination at former MGP sites. Potential Impacts To the extent not covered by insurance or recovered through rates, remediation costs, court decisions and settlements resulting from any litigation could reduce earnings and cash flows. Additional Information See Note 12 - “Commitments and Contingencies” and in particular the sub-captions in Note 12 regarding “Asbestos Litigation” and “Former Manufactured Gas Plant Facilities” under the caption “Environmental Matters.” ITEM 1B - Unresolved Staff Comments None. ITEM 2 - Properties CH Energy Group has no significant properties other than those of Central Hudson and CHEC. - 16 - Table of Contents CENTRAL HUDSON Electric Central Hudson owns hydroelectric and gas turbine generating facilities as described below. Type of Electric Generating Plant Year Placed in Service/Refurbished MW(1) Net Capability Hydroelectric (3 stations) 1920-1986 Gas turbine (2 stations) 1969-1970 Total Reflects maximum one-hour net capability (winter rating as of December 31, 2010) of Central Hudson’s electric generating plants and therefore does not include firm purchases or sales. Central Hudson owns substations having an aggregate transformer capacity of 5.0 million kilovolt amperes.Central Hudson’s electric transmission system consists of 629 pole miles of line.The electric distribution system consists of over 8,200 pole miles of overhead lines and over 1,400 trench miles of underground lines, as well as customer service lines and meters. Electric Load and Capacity Central Hudson’s maximum one-hour demand for electricity within its own territory for the year ended December 31, 2010, occurred on July 6, 2010, and amounted to 1,229 MW.In prior summer periods peak electric demand has reached 1,295 MW which occurred on August 2, 2006.Central Hudson’s maximum one-hour demand for electricity within its own territory for that part of the 2010-2011 winter capability period through January18, 2011, occurred on December 14, 2010, and amounted to 891 MW. Central Hudson owns minimal generating capacity and relies on purchased capacity and energy from third-party providers to meet the demands of its full service customers.For more information, see Note12 - “Commitments and Contingencies.” Natural Gas Central Hudson’s natural gas system consists of 164 miles of transmission pipelines and 1,176 miles of distribution pipelines, as well as customer service lines and meters.For the year ended December 31, 2010, the total amount of natural gas purchased by Central Hudson from all sources was 11,793,624 Mcf.Central Hudson owns two propane-air mixing facilities for emergency and peak-shaving purposes, one located in Poughkeepsie, New York, and the other in Newburgh, New York.These facilities, in aggregate, are capable of supplying 8,000 Mcf per day with propane storage capability adequate to provide maximum facility output for up to six consecutive days. The peak daily demand for natural gas of Central Hudson’s customers for the year ended December 31, 2010, and for that part of the 2010-2011 heating season through January30, 2011, occurred on January 23, 2011, and amounted to 114,599 Mcf.In prior years, winter period daily peak demand has reached 125,496 Mcf which occurred on January 27, 2005.Central Hudson’s firm peak day natural gas capability in the 2010-2011 heating season was 142,992 Mcf, which excludes approximately 5,000 Mcf of transport customer deliveries. - 17 - Table of Contents Other Central Hudson Matters Central Hudson owns its corporate headquarters, which is located in Poughkeepsie, New York.Central Hudson’s electric generating plants and important property units are generally held by it in fee simple, except for certain ROW and a portion of the property used in connection with hydroelectric plants consisting of flowage or other riparian rights.Certain of the Central Hudson properties are subject to ROW and easements that do not interfere with Central Hudson’s operations.In the case of certain distribution lines, Central Hudson owns only a partial interest in the poles upon which its wires are installed and the remaining interest is owned by various telecommunications companies.In addition, certain electric and natural gas transmission facilities owned by others are used by Central Hudson under long-term contracts. During the three-year period ended December 31, 2010, Central Hudson made gross property additions of $243.5 million and property retirements and adjustments of $38.7 million, resulting in a net increase (including construction work in progress) in gross utility plant of $204.8 million, or 16%. CHEC As of December 31, 2010, CHEC owned a 100% interest in Griffith, CH-Auburn, CH-Greentree, CH Shirley, CH-Lyonsdale and Lyonsdale. As of December 31, 2010, Griffith owned or leased several office, warehouse, and bulk petroleum storage facilities. These facilities are located in Delaware, Maryland, Virginia, and West Virginia. The bulk petroleum storage facilities have capacities from 60,000 gallons up to 760,000 gallons. Griffith leases its corporate headquarters, which is located in Columbia, Maryland. CH-Auburn owns a 3-megawatt, landfill gas fired, electric generating plant in Auburn, New York, on land leased from the City of Auburn, which began operations in 2010. CH-Greentree owns and operates a molecular gate installed in 2009 on leased land at the Greentree Landfill in Pennsylvania. CH Shirley indirectly owns a 90% interest in Shirley Wind, LLC, which leases sites in Glenmore, Wisconsin for the location of its eight 2.5-megawatt wind turbines that were constructed in 2010. Lyonsdale owns a 19-megawatt, wood fired, biomass electric generating plant, which began operations in 1992. The plant is located in Lyonsdale, New York. - 18 - Table of Contents ITEM 3 - Legal Proceedings For information about developments regarding certain legal proceedings, see Note 12 - “Commitments and Contingencies” of this 10-K Annual Report. PART II ITEM 5 - Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities For information regarding the market for CH Energy Group’s Common Stock and related stockholder matters, see Item7 - “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this 10-K Annual Report under the caption “Capital Resources and Liquidity - Financing Program” and Note8 - “Capitalization - Common and Preferred Stock.” Under applicable statutes and their respective Certificates of Incorporation, CH Energy Group may pay dividends on its Common Stock and Central Hudson may pay dividends on its Common Stock and its Preferred Stock, in each case only out of surplus. - 19 - Table of Contents The line graph set forth below provides a comparison of CH Energy Group’s cumulative total shareholder return on its Common Stock with the Standard and Poor’s 500 Index (“S&P 500”) and with the Edison Electric Institute Index (the “EEI Index”), which consists of the 58 U.S. shareholder-owned electric utilities.Total shareholder return is the sum of the dividends paid and the change in the market price of the stock. Indexed Returns Base Period Years Ending Dec Dec Dec Dec Dec Dec Company / Index CH Energy Group, Inc. $ S&P 500 Index $ EEI Index $ - 20 - Table of Contents COMMON STOCK DIVIDENDS AND PRICE RANGES CH Energy Group and its principal predecessors (including Central Hudson) have paid dividends on their respective Common Stock in each year commencing in 1903, and the Common Stock has been listed on the New York Stock Exchange since 1945.The closing price as of December 31, 2010 and 2009 was $48.89 and $42.52, respectively.The price ranges and the dividends paid for each quarterly period during the last two fiscal years are as follows: High Low Dividend High Low Dividend 1st Quarter $ 2nd Quarter 3rd Quarter 4th Quarter In 2010, CH Energy Group maintained its quarterly dividend rate at $0.54 per share.CH Energy Group’s strategy targets stable and predictable earnings, with growth trend expectations of 5% or more per year off a base of $2.76 in 2009.If this trend of earnings per share growth is achieved and sustainable, it should facilitate increases in CH Energy Group’s annual dividend rate, subject to maintaining a target payout ratio in the range of 65% to 70%.In making future dividend decisions, CH Energy Group will evaluate all circumstances at the time of making such decisions, including business, financial, and regulatory considerations. CH Energy Group’s ability to pay dividends is affected by the ability of its subsidiaries to pay dividends.The Federal Power Act limits the payment of dividends by Central Hudson to its retained earnings.More restrictive is the PSC’s limit on the dividends Central Hudson may pay to CH Energy Group which is 100% of the average annual income available for common stock, calculated on a two-year rolling average basis.Based on this calculation as of December 31, 2010, Central Hudson would be able to pay a maximum of $38.5 million in dividends to CH Energy Group without violating the restrictions by the PSC.Central Hudson’s dividend would be reduced to 75% of its average annual income in the event of a downgrade of its senior debt rating below “BBB+” by more than one rating agency if the stated reason for the downgrade is related to CH Energy Group or any of Central Hudson’s affiliates.Further restrictions are imposed for any downgrades below this level.During the year ended December 31, 2010, Central Hudson declared and paid dividends of $31.0 million to CH Energy Group.CH Energy Group’s other subsidiaries do not have express restrictions on their ability to pay dividends. The number of registered holders of Common Stock of CH Energy Group as of December 31, 2010 was 14,472. All of the outstanding Common Stock of Central Hudson and all of the outstanding Common Stock of CHEC are held by CH Energy Group. - 21 - Table of Contents Beginning in the fourth quarter of 2010, CH Energy Group, using excess liquidity, began a stock repurchase program.For more information regarding CH Energy Group’s stock repurchase program, see the “Anticipated Sources and Uses of Cash” section of Item 7 -Management Discussion and Analysis. The following table provides a summary of shares repurchased by CH Energy Group for the quarter ended December 31, 2010: Total Number of Shares Purchased(1) Average Price Paid per Share(2) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs(3) Maximum Number of Shares that May Yet be Purchased Under the Plans or Programs(3) October 1-31, 2010 $ - November 1-30, 2010 - $ - - December 1-31, 2010 $ Total $ Includes the repurchase of shares through the Company's authorized stock repurchase program as well as shares surrendered to CH Energy Group in satisfaction of tax withholdings on the vesting of restricted shares, stock options and a special grant of shares in December 2010. Closing price of a share of CH Energy Group's common stock on the date the stock was surrendered to CH Energy Group (in the case of shares surrendered in satisfaction of tax withholdings) and the actual price paid (in the case of market purchases). On July 31, 2007, the Board of Directors authorized the repurchase of up to 2,000,000 shares or approximately 13% of CH Energy Group's outstanding common stock on that date, from time to time, over the five year period ending July 31, 2012. - 22 - Table of Contents ITEM 6 - Selected Financial Data of CH Energy Group and Its Subsidiaries FIVE-YEAR SUMMARY OF CONSOLIDATED OPERATIONS AND SELECTED FINANCIAL DATA(1) (CH ENERGY GROUP) (In Thousands, except per share data) Operating Revenues Electric - Delivery $ Electric - Supply Natural Gas - Delivery Natural Gas - Supply Competitive business subsidiaries Total Operating Income Income from continuing operations Income from discontinued operations, net of tax - Dividends declared on Preferred Stock of subsidiary Net Income attributable to CH Energy Group Dividends Declared on Common Stock Change in Retained Earnings Retained Earnings - beginning of year Retained Earnings - end of year $ Common Share Data: Average shares outstanding - basic Income from continuing operations - basic $ Income from discontinued operations - basic $
